Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 20, 2019

                                       No. 04-19-00406-CV

 Richard A CONTRERAS the owner heir to Los Ojuelos Ranch, Abst. # 1393-Sur.# 592, Ind.,
                                   Appellants

                                                 v.

   Enrique BENAVIDES, et. al., Leroy & Lavada Jones, Jean Shell, Trust, Huisache Land &
   Minerals, Ltd., Guillermo Salinas & CAAMR Invest Janice Hinds-Ind., Los Ojuelos Ranch
               Partnership, Diana Peacock, Mgr., Killam Ranch Properties, Ltd.,
                                          Appellees

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2014CV7002684-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On August 14, 2019, appellant filed a motion titled, “Appellant’s Motion for Entry and
Order for Default Judgment.” The motion is DENIED.


           It is so ORDERED on this 20th day of August, 2019.

                                                                           PER CURIAM



           ATTESTED TO: _____________________________
                       KEITH E. HOTTLE,
                       Clerk of Court